Citation Nr: 1811410	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Sara K. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran testified before the Board.  A transcript is of record.

In December 2011, December 2014, and May 2016, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's left ear hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the sole issue before the Board, further discussion of the VCAA is not necessary at this time.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a June 2016 VA audiology examination report reflects that the Veteran was diagnosed with left ear hearing loss as defined by VA.  Id.

Regarding an in-service event, the Veteran reported exposure to noise during service.  In service, the Veteran's military occupational specialty (MOS) was forward artillery fire control man (0844).  Based on the Duty MOS Noise Exposure Listing, that MOS has a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Given the high probability of noise exposure, the Board concedes exposure to loud noise in service.

Thus, the remaining question is whether there is a link between the Veteran's left ear hearing loss and in-service noise exposure.

A July 2006 VA examiner opined that it was less likely than not that in-service noise exposure caused left ear hearing loss.  As rationale, the examiner stated that the Veteran had a history of in-service and post-noise exposure.  Nonetheless, the examiner stated that "[in-service] noise exposure would likely factor into this Veteran's. . . hearing loss, only minimally."

A May 2015 VA examiner opined that it was less likely than not that the left ear hearing loss was related to service.  As rationale, the examiner stated that hearing was normal bilaterally at both entrance and separation.  The examiner cited to an Institute of Medicine (IOM) study that concludes that delayed-onset hearing loss is unlikely.

A June 2016 VA examiner also opined that it was less likely than not that left ear hearing loss was related to service.  Similar to the May 2015 VA examiner, as rationale, the examiner stated that hearing was normal bilaterally at both entrance and separation.  The examiner also cited to the IOM study that concludes that delayed-onset hearing loss is unlikely.  The examiner also added that the Veteran did not complain of hearing loss in service and there was no significant shift in hearing levels during service.

The Board finds the above opinions to be of minimal probative value.  To that end, the Board specifically remanded this matter in May 2016 for a VA examiner to offer an opinion as to the etiology of hearing loss and discuss the Veteran's complaints of reduced hearing ability since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As none of the VA examiners commented on the Veteran's competent reports of decreased hearing acuity since service, the Board finds those opinions of minimally probative value.

On the other hand, the Veteran provided a medical opinion from Dr. D.W.B., M.D., dated May 2011.  In that opinion, the physician opined that noise exposure was the medically probable cause of the Veteran's hearing loss.  Further, the physician explained that the Veteran experienced a long history of noise exposure due to firing artillery pieces (which is consistent with his MOS, as discussed above).  It was also noted that the Veteran had reported decreased hearing since his in-service noise exposure.  

The Board finds Dr. D.W.B.'s opinion probative as she offered a clear opinion, which was supported by a cogent rationale.  Although the rational is not extensive, Dr. D.W.B.'s stated rationale is clear and in accord with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the report is at least of some probative value.  Further, the July 2006 VA examiner even conceded that at least some of the Veteran's left ear hearing loss is related to noise exposure during service.  Dr. D.W.B. and the July 2006 VA examiner are actually in agreement.

Therefore, the Board finds the evidence as to whether left ear hearing loss is related to service is in at least equipoise.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


